Simmons, C. J.
1. This court will not control the discretion of a trial judge in-refusing to reopen a case after both sides have closed their evidence; especially where it appears that, although the witness tendered had not been introduced, he had been in attendance upon the court during the trial, and where the movant failed to inform the judge as to what he expected to prove by the witness, stating merely that the evidence was not in-rebuttal.
2. The request to charge, so far as legal and pertinent under the facts of the case, was covered by the general charge. The evidence was sufficient to authorize the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., and'Little, J., absent.